     Case 6:17-cv-00346-ADA-JCM Document 44 Filed 11/20/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

JON BATTS,                                     §
                                               §
        Plaintiff                              §
                                               §      CIVIL ACTION NO. 6:17-cv-00346
v.                                             §
                                               §
 REMINGTON ARMS COMPANY, LLC,                  §
                                               §
        Defendant.                             §

    ORDER GRANTING DEFENDANT REMINGTON ARMS COMPANY, LLC'S
  MOTION TO DISMISS AND FOR SANCTIONS AGAINST PLAINTIFF JON BATTS


       Before the Court is the Defendant, Remington Arms Company, LLC's Motion to

Dismiss and for Sanctions Against Plaintiff Jon Baits. ECF No. 31.

       The Court, having been informed that the Plaintiff agrees with the motion and having

considered the Defendant's motion, GRANTS the motion and orders as follows:

       (1)    This Action is dismissed with prejudice;

       (2)    Plaintiff Jon Batts shall reimburse Remington in the amount of fifteen thousand

              dollars ($15,000) for costs incurred in this matter for payments to its experts for

              efforts to recover deleted video evidence;

       (3)    This Court retains jurisdiction of this matter for purposes of enforcing this Order;

              and

       (4)    The hearing set for December 11, 2019, is stricken.
                                          ii
       SIGNED this       29     day of   f'JOV,4iC         2019.




                                            ALAN D ALBRIGHT                       3
                                            UNITED STATES DISTRICT JUDGE
